TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 20, 2014



                                     NO. 03-13-00797-CV


                                Martha McDonald, Appellant

                                               v.

  U.S. Bank National Association, as Trustee, Successor in Interest to Bank of America,
         National Association, as Trustee, Successor by Merger to LaSalle Bank,
 National Association, as Trustee for Mill Creek Bank Inc. Trust Series 2003-1, Appellees




         APPEAL FROM 20TH DISTRICT COURT OF MILAM COUNTY
      BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
  DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment signed by the trial court on October 17, 2013. Martha

McDonald has filed a motion to dismiss the appeal, and having considered the motion, the Court

agrees that the motion should be granted. Therefore, the Court grants the motion and dismisses

the appeal. The appellant shall pay all costs relating to this appeal, both in this Court and the

court below.